DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is the national stage of PCT/US2018/045522, filed 08/07/2018, which claims priority from US provisional applications 62/629,934 (filed 02/13/2018), 62/608,218 (filed 12/20/2017), and 62/541,960 (filed 08/07/2017).  The International Search Report and Written Opinion issued in the PCT application have been received and reviewed.
Election/Restrictions
Applicant’s election without traverse of the species of a combination of “at least 10 biomarker nucleic acids from Table 3” in the reply filed on November 22, 2021 is acknowledged.  
Claims 45-46, 48, and 108 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see, e.g., paragraphs 4, 189, and 193). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112(b)/second paragraph and Claim interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-38, 40, 43, 47, 50-51, 106-107, 109, 120-121, 123, 125, 129 and 131 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37-38, 40, 43, 47, 50-51, 106-107, 109, 120-121, 123, 125, 129 and 131 are indefinite over the recitation in the claims (including independent claims 37 and 106, as well as dependent claims 47 and 108) of biomarkers listed in, selected from, or “of”, Table 3 (which corresponds to the elected invention).  As stated in MPEP 2173.05(s):
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 
In the instant case, the claims are indefinite because it is unclear what elements of Table 3 – which recites various characteristics for each of a list of 80 biomarkers – are sufficient to meet the claims.  Further, to the extent that the claims are directed to genes known in the art, and/or corresponding to particular SEQ ID Nos, etc., the alternatives 
With further regard to claim 37 and its dependent claims (38, 40, 43, 47, 50 and 51), the claims are also indefinite over the recitation of the limitation “from only Table 1 or Table 3”, because this phrase has multiple reasonable interpretations with different boundaries.  Particularly, it is not clear whether the modifier “only” applies just to Table 1, or to both Table 1 and Table 3; accordingly, clarification is required.  With regard to claim 37 as directed to the elected species, it is noted that – in view of the fact that the “only” modifier is not clearly limiting of Table 3, combined with the use of the open transitional language “comprising”, and the fact that the claims clearly encompass measuring expression of HPV genes (see claims 50-51) – the claims are interpreted as encompassing the measurement of expression of any other genes in addition to those corresponding to the elected species.
Claim 40 is indefinite over the reference in the claim to “performing” products (such as microarrays, gene chips, etc.), and further over the reference to “any other equivalent gene expression detection techniques”.  It is not clear how an assay might involve performing something that is clearly a product rather than a method/assay, nor is it clear what “techniques” would/could meet the requirements of being equivalent to the various alternatives specified in the claim.  Further, neither the assays of claim 37, nor the techniques of claim 40, are necessarily limited to use in “gene expression detection”, and it is therefore not clear what types of techniques would/would not be encompassed by the limitation “any other equivalent gene expression detection techniques”.  Clarification is required. 

	Claims 123, 129, and 131 are indefinite over the recitation of the limitation “the patient” (see claim 123, and with regarding claims 129 and 131, claim 129).  As claim 106 (from which these claims depend) recites a “subject”, but not a “patient”, there is insufficient antecedent basis for the limitation “the patient” (particularly as the terms “subject” and “patient” are not necessarily synonymous, such that the reference to “the patient” suggests a possible difference in scope for these claims).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 37-38, 40, 43, and 47 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Hayes et al (US 2015/0293098 A1 [15 Oct 2015]; cited in IDS).
It is reiterated that applicant has elected the species of a combination of “at least 10 biomarker nucleic acids from Table 3”.  The reference in the claims to “Table 3” is indefinite as indicated above; prior art disclosing genes corresponding to the Gene Symbols and/or Gene Names listed in Table 3 have been treated as meeting the requirements of the claims.
	Independent claim 37 is drawn to a “method of detecting a biomarker in a head and neck tissue sample obtained from a patient, the method comprising measuring the nucleic acid expression level of each biomarker from a plurality of biomarker nucleic acids” selected from Table 3, the method “using an amplification, hybridization and/or sequencing assay”.
	Hayes et al disclose methods “for head and neck cancer prognosis” and for characterizing head and neck cancers as various subtypes, which methods comprise obtaining patient samples and measuring gene expression levels therein (with genes and their expression products both being disclosed as types of biomarkers); see entire reference, particularly paragraphs 48-57; 61-76; 170-228 and Table 10).  It is noted that 
With further regard to claim 38, Hayes et al disclose that their samples are HNSCC samples, as noted above (see also in particular, e.g., paragraphs 124 and 170).  Regarding claim 40, Hayes et al disclose a variety of methods set forth in the claims (see again paragraphs 61-76), and particularly the use of hybridization of tumor mRNA to microarrays (paragraph 206).  Regarding claim 43, Hayes et al also disclose multiple sample types embraced by the claims (see paragraphs 56-57, as well as paragraph 206).  Regarding claim 47, the elected species of at least 10 biomarker nucleic acids is addressed above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US 2015/0293098 A1 [15 Oct 2015]; cited in IDS).
It is reiterated that applicant has elected the species of a combination of “at least 10 biomarker nucleic acids from Table 3”.  The reference in the claims to “Table 3” is indefinite as indicated above; prior art disclosing genes corresponding to the Gene Symbols and/or Gene Names listed in Table 3 have been treated as meeting the requirements of the claims.
Independent claim 37 (from which claims 50-51 depend) is drawn to a “method of detecting a biomarker in a head and neck tissue sample obtained from a patient, the method comprising measuring the nucleic acid expression level of each biomarker from a plurality of biomarker nucleic acids” selected from Table 3, the method “using an amplification, hybridization and/or sequencing assay”.
Hayes et al disclose methods “for head and neck cancer prognosis” and for characterizing head and neck cancers as various subtypes, which methods comprise obtaining patient samples and measuring gene expression levels therein (with genes prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed such further testing, and thereby to have performed methods meeting the requirements of claims 50-51.  An ordinary artisan would have been motivated to have performed such testing given Hayes et al’s disclosures of significant associations between HPV status and HNSCC subtype, for the benefit of aiding in subtyping, as taught by Hayes et al.  Further, given Hayes et al’s .
Claims 106-107, 109, 120-121, 123, 125, 129 and 131 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US 2015/0293098 A1 [15 Oct 2015]; cited in IDS) in view of Jung et al (Oncotarget 6(39):41884 [Oct 2015]; cited herein).  
The teachings of Hayes et al are described in the preceding paragraph.  Hayes et al disclose a “measuring” as required by the claims as directed to the elected species, as discussed above, and further suggest HPV E6 and/or E7 testing meeting the requirements of dependent claims 129 and 131 (as discussed above); Hayes et al further teach that HPV status of HNSCC tumors, as well as their disclosed molecular subtyping methods, aid in selection of HNSCC therapy (e.g., paragraphs 9, 11, 15, 33-37, 124, and 202).  However, Hayes et al do not teach the claim 106 limitation of administering an immunotherapeutic agent based on the subtype of the HNSCC.
Jung et al teach that “disappearance of caveolin-1” expression is associated with transition of HNSCC tumors to mesenchymal (one of the subtypes taught by Hayes et al), and that detection of caveolin-1 (Cav1, which is another gene of applicant’s Table 3) may aid in identification of patients at high risk of metastasis, which patients may benefit from an anti-integrin therapy, i.e., a type of immunotherapy (see entire reference, particularly the Abstract).  
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have including CAV1 in the analysis taught by Hayes et al, and particularly to have employed CAV1 expression status as a factor in HNSCC tumor subtyping (as taught by Jung et al), and further to have including the results of this testing as a basis in selecting immunotherapy (again as taught by Jung et al), such that Hayes et al in view of Jung et al suggest what is claimed.  An ordinary artisan would have been motivated to have made such a modification for the benefit of providing the most appropriate treatment possible for any given patient, taking into account all relevant expression data related to tumor treatment responsiveness.  
With further regard to claim 107, Hayes et al disclose that their samples are HNSCC samples, as noted above (see also in particular, e.g., paragraphs 124 and 170).  Regarding claim 109, the elected species of at least 10 biomarker nucleic acids is addressed above.  Regarding claims 120-121, Hayes et al disclose a variety of methods set forth in the claims (see again paragraphs 61-76), and particularly the use of hybridization of tumor mRNA to microarrays (paragraph 206).  Regarding claim 123, Hayes et al also disclose multiple sample types embraced by the claims (see paragraphs 56-57, as well as paragraph 206).  Regarding claim 125, it is reiterated that Hayes et al disclose the four possible subtypes of the claims, and that Jung et al teach the use of an immunotherapeutic agent based on CAV1 expression (associated with transition to the mesenchymal subtype).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634